DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
   
Claim Objections
Claims 1-3 and 7-8 are objected to because of the following informalities:  the limitation “the guide plate” should be amended to –the at least one projecting guide plate-.  Appropriate correction is required.
Claims 2-10 are objected to due to their dependence on claim 1.

Claims 1 and 4-9 are objected to because of the following informalities:  the limitation “the push rod” should be amended to –the longitudinally guide push rod-.  Appropriate correction is required.
Claims 2-10 are objected to due to their dependence on claim 1.

Claims 2-10 are objected to because of the following informalities:  the limitation “The module as claimed” in line 1 should be amended to -The pre-assembled module as claimed-.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 10,352,201 to Okamoto in view of US patent number 5,623,897 to Hampton et al (Hampton).
Regarding claim 11:
Okamoto discloses:
A module for a variable-stroke valve drive (figure 1 and 6) of an internal combustion engine (column 1, lines 5-10), comprising: 

an actuator (13);
a push rod (44) having a longitudinal displacement path (see figure 1 below, element A), the push rod directly engaged with and slidably guided (44 is located within 45 which is part of 46) by the base plate (46), and the push rod having a contact surface (see figure 1 below, element B) configured to contact a transverse coupling slide (33, 31, 32) of a switchable cam follower (9); 
a rocker arm (51) having: 
a first arm (see figure 1 below, element D) in contact with a pin (54 and 53) of the actuator (13); and, 
a second arm (see figure 1 below, element C) in contact with the push rod (44); and, 
Okamoto fails to disclose:
an actuator secured to the base plate; 
an extension of the adjusting pin configured to rotate the rocker arm and displace the push rod.  
Hampton teaches:
	A module for an internal combustion engine (figure 16) including an actuator (16) that includes an adjusting pin (45’) that is in contact with the rocker arm/bell crank/lever (70). Further, the rocker arm and the actuator are connected to the same housing (via 76, column 11, lines 5-6). Also, the adjusting pin and rocker arm are actuated by a spring (78) (in the opposite direction the actuator adjusting pin extends) connected to the same housing (15) the rocker arm and actuator are connected to.


    PNG
    media_image1.png
    495
    505
    media_image1.png
    Greyscale
 
Figure 1 - from Okamoto, figure 6, annotated by the examiner with reference letters
Regarding claim 12:

The module of claim 11, further comprising a spring (see the spring 78 incorporated from Hampton into Okamoto that would be connected to the same structure as the rocker arm and the push rod which is the base plate (46 and 47 in Okamoto)) arranged between the push rod and the base plate.  
Regarding claim 13:
All limitation of this claim are taught by the 35 USC 103 rejection of claim 11 by Okamoto and Hampton:
The module of claim 12, wherein the extension of the adjusting pin (see adjusting pin 45’ incorporated from Hampton in Okamoto) displaces the push rod (44 of Okamoto) in a first direction (see figure 1 above, element A), and the spring (see spring 78 incorporated from Hampton into Okamoto) displaces the push rod in a second direction (opposite direction of direction A in figure 1 above), opposite the first direction.  
Regarding claim 14:
Okamoto discloses:
The module of claim 11, wherein the push rod (44) includes at least one adjusting finger (under the broadest reasonable interpretation, 44 is “finger” shaped due to its elongated shape) configured with the contact surface (see figure 1 above, element B).  
Regarding claim 17:
All limitation of this claim are taught by the 35 USC 103 rejection of claim 11 by Okamoto and Hampton:

Regarding claim 18:
Okamoto discloses:
The module of claim 11, wherein the base plate (46 and 47) is configured to be attached (under the broadest reasonable interpretation, the base plate is attached to the camshaft bearing cap via its connection to the engine via 46 and 35) to a camshaft bearing cap (see figure 1 below, element E) of the internal combustion engine.  

    PNG
    media_image2.png
    225
    628
    media_image2.png
    Greyscale

Figure 2- from Okamoto, figure 1, annotated by the examiner with reference letters
Regarding claim 19:
Okamoto discloses:
A variable-stroke valve drive (figure 1 and 6) of an internal combustion engine (column 1, lines 5-10), comprising: 
a switchable cam follower (9); 
a module having: 

a push rod (44) having a contact surface (see figure 1 above, element B) to configured to contact and linearly displace a coupling slide (33, 31, 32) of the switchable cam follower, and a longitudinal displacement path (see figure 1 above, element A) of the push rod is parallel to a displacement path of the coupling slide (both the push rod 44 and coupling slide (33, 31, 32) are displaced in the direction A as shown in figure 1 above);
a rocker arm (51) having: 
a first arm (see figure 1 above, element D) in contact with an pin (54 and 53) of the actuator (13); and, 
a second arm (see figure 1 below, element C) in contact with the push rod (44); and, 
Okamoto fails to disclose:
an actuator secured to the base plate; 
an extension of the adjusting pin configured to rotate the rocker arm and linearly displace the push rod.  
Hampton teaches:
	A module for an internal combustion engine (figure 16) including an actuator (16) that includes an adjusting pin (45’) that is in contact with the rocker arm/bell crank/lever (70). Further, the rocker arm and the actuator are connected to the same housing (via 76, column 11, lines 5-6). Also, the adjusting pin and rocker arm are actuated by a spring (78) (in the opposite direction the actuator adjusting pin extends) connected to the same housing (15) the rocker arm and actuator are connected to.
.

Claims 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Hampton as applied to claims 14 and 19 above, and further in view of US patent number 2018/0363518 to Raimondi et al (Raimondi).
Regarding claim 15:
Okamoto and Hampton fails to disclose:
The module of claim 14, wherein the at least one adjusting finger is made of spring steel.   
Raimondi teaches:
	A module (figure 1) including a push rod including an adjustment finger (figure 3 below, element B) that further includes a spring (32) connected to the coupling slide (29). The addition of the spring 32 allows the actuator of the module to attempt to actuate the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okamoto and Hampton to include a spring within the adjustment finger (44 in Okamoto) and in contact with the coupling slide (33, 31, 32 in Okamoto) as taught by Raimondi for the purpose of allowing the actuator to attempt to actuate the coupling slide at anytime (reducing the need to actuator actuation accuracy since the spring can pretension the coupling slide and actuate it when the rocker arm is in the position to do so)(¶0046). While the reference is silent as to the material of this spring that is within and apart of the adjustment finger, the office takes official notice that spring such as the one shown in Raimondi are typically made of spring steel and incorporating it into the adjustment finger 44 of Okamoto would modify the adjustment finger of Okamoto into an adjustment finger that includes a portion made from spring steel.

    PNG
    media_image3.png
    453
    620
    media_image3.png
    Greyscale

Figure 3 – from Raimondi, figure 1, annotated by the examiner with reference letters
Regarding claim 16:

The module of claim 15, wherein the at least one adjusting finger is configured to pre-tension the transverse coupling slide when the switchable cam follower is engaged with a portion of a camshaft outside of base circle (see the spring 32 incorporated into the Okamoto adjustment finger from Raimondi (spring is 32 in figure 1 of Raimondi) that fulfills this function by allowing the coupling slide (33, 31, 32 in Okamoto) to be pretensioned (“The springs 32 arranged between the pin 29 and the selector cam 14 ensure that the selector cam 14 can be rotated at any time, even when the auxiliary rocker arm is 25 is not yet aligned with the main rocker arm 6”) by the adjustment finger (44 in Okamoto)). 
Regarding claim 20:
Okamoto discloses:
The variable-stroke valve drive of claim 19, wherein the push rod further comprises an adjusting finger (under the broadest reasonable interpretation, 44 is “finger” shaped due to its elongated shape).   
Okamoto and Hampton fails to disclose:
an adjusting finger having the contact surface, the adjusting finger configure to pre-tension the coupling slide when the switchable cam follower is engaged with a portion of a camshaft outside of base circle.
Raimondi teaches:
	A module (figure 1) including a push rod including an adjustment finger (figure 3 below, element B) that further includes a spring (32) connected to the coupling slide (29). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okamoto and Hampton to include a spring within the adjustment finger (44 in Okamoto) and in contact with the coupling slide (33, 31, 32 in Okamoto) as taught by Raimondi for the purpose of allowing the actuator to attempt to actuate the coupling slide at anytime (reducing the need to actuator actuation accuracy since the spring can pretension the coupling slide and actuate it when the rocker arm is in the position to do so)(¶0046). Further, the Raimondi reference indicates the coupling slide can be actuated at anytime (¶0046, “The springs 32 arranged between the pin 29 and the selector cam 14 ensure that the selector cam 14 can be rotated at any time, even when the auxiliary rocker arm is 25 is not yet aligned with the main rocker arm 6”) which would include when the switchable cam follower is engaged with a portion of a camshaft outside of base circle.

Allowable Subject Matter

	The following is a statement of reasons for the indication of allowable subject matter:  claims 1-10 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.

Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 11/13/2020, with respect to the rejection(s) of claim(s) 11-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okamoto and Hampton.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.